Per Curiam.

The petition for certiorari is denied for the reason that the petitioner has failed to comply with section 2 of Rule 35 of the Supreme Court which provides that the “petition shall contain only a summary and short statement of the matter involved and the reasons relied upon for the issuance of the writ,” and that the supporting brief must be direct and. concise.
The petition for certiorari filed in this case contains no concise statement of the facts, is sixty-six pages long, and purports to set forth forty-seven “Federal Questions Arising in. This Case.” The petitioner’s brief, of seventy-two pages, is prefaced by some twenty pages of •“ General Propositions of Law,” and followed by an appendix of two hundred and ten pages of excerpt's from the record.